Exhibit 10.1

 

EXECUTED

 

CONFIDENTIAL

 

AGREEMENT TO EXECUTE SECURITIES PURCHASE AGREEMENT
(this “Agreement”)

 

Dated:  June 20, 2005

 

1.                                      Agreement to Execute

 

(a)                                  Execution of Securities Purchase
Agreement.  Each of CP Baton Rouge Casino, L.L.C., a Louisiana limited liability
company (“Buyer”), and Columbia Sussex Corporation, a Kentucky corporation and
the indirect parent company of Buyer (“Parent Guarantor”), hereby agrees to
execute and deliver, and Penn National Gaming, Inc., a Pennsylvania corporation
(“Penn”), hereby agrees to cause Argosy Gaming Company, a Delaware corporation
and, immediately following the Effective Time (as defined below), a wholly owned
subsidiary of Penn (“Seller”), to execute and deliver, in each case, immediately
following the Effective Time, (a) a definitive Securities Purchase Agreement
substantially in the form attached hereto as Annex A (the “Securities Purchase
Agreement”), and (b) a definitive Transition Services Agreement substantially in
the form attached as Exhibit D to the Securities Purchase Agreement, in each
case, subject to (i) Buyer’s receipt of an updated Seller Disclosure Letter at
least five days prior to the Effective Date, (ii) Buyer’s right to disapprove,
prior to the Effective Date, any change or changes made in such updated Seller
Disclosure Letter from the Seller Disclosure Letter attached as Annex B hereto,
which change or changes would have, or which would reasonably be expected to
have, individually or in the aggregate, an ACBR Material Adverse Effect,
(iii) since the date hereof, there shall have been no ACBR Material Adverse
Effect, and (iv) Paragraph 1(b) below.

 

As used herein, “Effective Time” means the effective time of the merger of
Thoroughbred Acquisition Corporation, a Delaware corporation and a wholly owned
subsidiary of Penn (“Merger Sub”), with and into Seller (such time, the
“Effective Time” and, the date on which the Effective Time occurs, the
“Effective Date”), pursuant to an Agreement and Plan of Merger, dated as of
November 3, 2004 (as it may be amended from time to time, the “Merger
Agreement”), by and among Penn, Merger Sub and Seller.

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Securities Purchase Agreement.

 

(b)                                 Survey. Seller shall cause to be delivered
to Buyer, promptly after it is received by Seller, the ALTA/ACSM survey of the
Property that is currently being undertaken by SJB Group, Inc. (the “Survey”). 
For a period of five (5) business days after Buyer’s receipt of the Survey,
Buyer shall have the right to deliver notice to Seller objecting to any matters
disclosed in the Survey which would materially and adversely affect the use of
the Property as it is currently being used and which are not Permitted
Encumbrances (disregarding solely for this purpose the reference to the “Survey”
in clause (i) of the definition of Permitted Encumbrances) (“Objectionable
Survey Matters”).

 

If Buyer does not deliver such notice to Seller within such five (5) business
day period, Buyer shall be deemed to have accepted all matters shown on the
Survey and the parties agree that the Survey shall be attached to the Securities
Purchase Agreement as Exhibit G and shall constitute the “Survey” as such term
is defined in the Securities Purchase Agreement.  If Buyer delivers such notice
to Seller within such five (5) business day period, Seller shall as promptly as
reasonably practicable commence using commercially reasonable efforts to
eliminate such Objectionable Survey Matters or to have the title company insure
against such Objectionable Survey Matters.

 

--------------------------------------------------------------------------------


 

If, using commercially reasonable efforts, Seller is unable to eliminate such
Objectionable Survey Matters, or to have the title company insure against such
Objectionable Survey Matters, in each case, prior to the Effective Date, then: 
(i) Seller may at its option elect to continue using commercially reasonable
efforts to eliminate such Objectionable Survey Matters, or to have the title
company insure against such Objectionable Survey Matters, for so long as Seller
deems that such efforts may reasonably be expected to result in the elimination
of the Objectionable Survey Matters or the title company insuring over such
Objectionable Survey Matters prior to Closing, in which case the parties agree
to modify the Securities Purchase Agreement accordingly and to execute such
modified Securities Purchase Agreement on the Effective Date or as promptly as
practicable thereafter; and (ii) Buyer and Seller shall in good faith use their
respective reasonable best efforts to reach a mutually agreeable resolution of
any remaining Objectionable Survey Matters not addressed by the preceding clause
(i) prior to execution of the Securities Purchase Agreement, shall modify the
Securities Purchase Agreement accordingly to reflect any such resolution and
shall execute such modified Securities Purchase Agreement on the Effective Date
or as promptly as practicable after such resolution is reached.  If Buyer and
Seller, after discussing such matters in good faith and using their reasonable
best efforts to reach resolution, are unable to reach a mutually agreeable
resolution of any remaining Objectionable Survey Matters not addressed by the
preceding clause (i), the parties shall have the right to mutually terminate
this Agreement.

 

2.                                      Deposit

 

(a)                                  Concurrently with the execution of this
Agreement, Buyer has deposited an amount equal to fifteen million dollars
($15,000,000) (such amount, including the interest accrued thereon, the
“Deposit”) with First American Title Company, Philadelphia Branch (the “Escrow
Agent”), pursuant to an escrow agreement dated as of the date hereof and
attached as Exhibit A to the Securities Purchase Agreement (the “Deposit Escrow
Agreement”) executed and delivered by Penn, Buyer and the Escrow Agent.  At the
Closing, the Deposit shall be credited against the Purchase Price and the
Deposit shall be promptly released and paid by the Escrow Agent to Seller
pursuant to the Securities Purchase Agreement and the terms of the Deposit
Escrow Agreement.  Upon the termination of this Agreement pursuant to Paragraph
8 (except in the case of a termination of this Agreement upon execution of the
Securities Purchase Agreement) the Deposit shall be payable pursuant to
Paragraph 8(b), and thereafter shall be promptly released by the Escrow Agent to
Buyer or Penn, as applicable, pursuant to Paragraph 8(b) and the terms of the
Deposit Escrow Agreement.

 

(b)                                 Penn and Buyer agree to execute and be bound
by such other reasonable and customary escrow instructions as may be necessary
or reasonably required by the Escrow Agent or the parties hereto in order to
consummate the purchase and sale contemplated in the Securities Purchase
Agreement, or otherwise to distribute and pay the funds held in escrow as
provided in this Agreement and the Deposit Escrow Agreement; provided that such
escrow instructions are consistent with the terms of this Agreement, the
Securities Purchase Agreement and the Deposit Escrow Agreement.  In the event of
any inconsistency between the terms and provisions of such supplemental escrow
instructions and the terms and provisions of this Agreement or the Securities
Purchase Agreement, or any inconsistency between the terms and provisions of the
Deposit Escrow Agreement and the terms and provisions of this Agreement or the
Securities Purchase Agreement, the terms and provisions of this Agreement or the
Securities Purchase Agreement, respectively, shall control, absent an express
written agreement between the parties hereto to the contrary which acknowledges
this Paragraph 2(b).

 

3.                                      Governmental Approvals

 

The parties shall comply with their respective obligations under Sections 6.6
and 6.12 of the Securities Purchase Agreement, which sections are incorporated
herein by reference; provided, that

 

2

--------------------------------------------------------------------------------


 

solely for purposes of the foregoing, all references in such Sections 6.6 and
6.12 to “Seller” shall be deemed to refer to Penn, and all references in such
Sections 6.6 and 6.12 to “date hereof” or “date of this Agreement” shall be
deemed to refer to the date of this Agreement; and provided further, that
Buyer’s compliance with such obligations is subject to (i) Buyer’s limited
access to information concerning the ACBR Entities, and (ii) limitations arising
due to the Securities Purchase Agreement not having been executed.

 

4.                                      Additional Covenants

 

Prior to the termination of this Agreement in accordance with Paragraph 8:

 

(a)                                  No Solicitation.  Subject to obligations
imposed by applicable Law, Penn shall not, directly or indirectly, through any
of its officers, directors, employees, financial advisors, agents or other
representatives (i) solicit or initiate any inquiries or proposals that
constitute, or could reasonably be expected to lead to, an Acquisition Proposal
with respect to the ACBR Entities, (ii) engage in negotiations with any person
(or group of persons) other than Buyer or its respective Affiliates concerning,
or (iii) provide any non-public information to any person or entity relating to,
any Acquisition Proposal.

 

(b)                                 Cooperation.  Subject to compliance with
applicable Law (including, without limitation, antitrust Laws and Gaming Laws),
(i) Penn and Buyer shall confer on a regular and frequent basis with one or more
representatives of the other party to report on the general status of ongoing
operations of the Property, (ii) Penn shall cooperate with Buyer to facilitate
access of Buyer’s Representatives to the Property and to all of the ACBR
Entities’ respective personnel, properties, books, Property Benefit Plans,
insurance records, Tax Returns, Contracts and records, in each case, other than
any information pertaining to Excluded Assets, as Buyer may reasonably request,
subject to the limitations set forth in Section 6.5 of the Securities Purchase
Agreement, and (iii) Penn agrees to promptly provide to Buyer copies of any
financial statements with respect to the ACBR Entities that Seller provides to
Penn.  No information or knowledge obtained in any investigation pursuant to
this Paragraph 4(b) shall affect or be deemed to modify any representation or
warranty contained in this Agreement or in the Securities Purchase Agreement or
the conditions to the obligations of the parties to consummate the transactions
contemplated herein and in the Securities Purchase Agreement.

 

(c)                                  Employee Solicitation.  Neither Penn nor
any of its Affiliates shall, directly or indirectly, solicit, entice, or
encourage any Property Employee or an Argosy Property Employee, or any other
employee of Buyer or the ACBR Entities, to leave such person’s employment with
Seller, Buyer or the ACBR Entities; provided, however, that the foregoing shall
not apply to (x) a general solicitation of the public for employment so long as
such general solicitation is not specifically targeted to any employee, officer
or director of Buyer or any of the ACBR Entities, as the case may be, or (y) to
individuals who initiate contact with Penn or any of Penn’s Affiliates regarding
such employment without any encouragement or solicitation by Penn or any of
Penn’s Affiliates.  Neither Parent Guarantor, Buyer nor any of their Affiliates
shall, directly or indirectly, solicit, entice, or encourage any employee of
Penn, Seller or any of their Affiliates (other than the ACBR Entities), and with
whom Parent Guarantor, Buyer or any of their Affiliates had contact in
connection with, or who was specifically identified to Parent Guarantor, Buyer
or any of their Affiliates for purposes of, the transactions contemplated by
this Agreement or the Securities Purchase Agreement, to leave such person’s
employment with Penn, Seller or any of their Affiliates (other than the ACBR
Entities); provided, however, that the foregoing shall not apply to (x) a
general solicitation of the public for employment so long as such general
solicitation is not specifically targeted to any employee, officer or director
of Penn, Seller or any of their Affiliates (other than the ACBR Entities), as
the case may be, or (y) to individuals who initiate contact with Parent
Guarantor, Buyer or any of their Affiliates regarding such employment without
any encouragement or solicitation by Parent Guarantor, Buyer or any of their
Affiliates.

 

3

--------------------------------------------------------------------------------


 

5.                                      Publicity; Further Assurances

 

(a)                                  Publicity.  Penn and Buyer shall agree on
the form and content of any initial press release regarding the transactions
contemplated by this Agreement or the Securities Purchase Agreement, thereafter
shall consult with each other before issuing, and shall provide each other the
opportunity to review and comment upon and use all reasonable efforts to agree
upon, any press release or other public statement with respect to any of the
transactions contemplated by this Agreement or the Securities Purchase
Agreement.  Penn and Buyer shall not issue any such press release or make any
such public statement prior to such consultation and prior to considering in
good faith any such comments, except as may be required by applicable Law
(including without limitation the Securities Act, the Exchange Act, any
rules and regulations of the National Association of Securities Dealers, Inc.
and any Gaming Laws) or any listing agreement with the New York Stock Exchange
or the NASDAQ Stock Market.  Notwithstanding anything to the contrary herein,
Penn and Buyer or their respective Affiliates may make any public statement in
response to specific questions by the press, analysts, investors or those
attending industry conferences or financial analyst conference calls, so long as
any such statements are not inconsistent with previous press releases, public
disclosures or public statements made jointly by Penn and Buyer and do not
reveal non-public information regarding the ACBR Entities, Seller, Penn or
Buyer.

 

(b)                                 Further Assurances and Actions.  Subject to
the terms and conditions herein, each party hereto agrees to use its reasonable
best efforts to take, or cause to be taken, all appropriate action, and to do,
or cause to be done, all things reasonably necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

 

6.                                      Buyer’s Financing; Licensability of
Principals

 

(a)                                  Buyer has as of the date hereof, and will
have available on the Closing Date, sufficient funds to enable Buyer to pay the
Purchase Price, and all fees and expenses necessary or related to the
consummation of the transactions contemplated by the Securities Purchase
Agreement.

 

(b)                                 Neither Buyer nor any of its Representatives
or Affiliates has ever been denied, or had revoked, a gaming license by a
Governmental Entity or Gaming Authority.  Buyer and each of its Representatives
and Affiliates is in good standing in each of the jurisdictions in which Buyer
or any of its Affiliates owns or operates gaming facilities.  There are no
facts, which if known to the regulators under the Gaming Laws, that would (i) be
reasonably likely to result in the denial, revocation, limitation or suspension
of a gaming license or (ii) result in a negative outcome to any finding of
suitability proceedings currently pending, or under the suitability proceedings
necessary for the consummation of the Securities Purchase Agreement.

 

7.                                      Confidentiality Agreements

 

Buyer acknowledges that the information being provided to or made available to
Buyer and its Affiliates and Representatives by or on behalf of, or with respect
to, Seller and the ACBR Entities is subject to (1) the confidentiality agreement
dated April 26, 2005 between Penn and Buyer (the “Penn Confidentiality
Agreement”), and (2) the confidentiality agreement dated April 26, 2005 between
Seller and Buyer (the “Seller Confidentiality Agreement” and, together with the
Penn Confidentiality Agreement, the “Confidentiality Agreements”).

 

8.                                      Term and Termination

 

(a)                                  Termination.  This Agreement shall remain
in full force and effect, unless earlier terminated pursuant to this Paragraph
8(a) until such time as the Securities Purchase Agreement is

 

4

--------------------------------------------------------------------------------


 

executed and delivered by the parties thereto.  This Agreement shall
automatically terminate at such time as the Securities Purchase Agreement is
executed.

 

This Agreement may be terminated at any time prior to the execution of the
Securities Purchase Agreement (with respect to clauses (ii) through (vi) below,
by written notice by the terminating party to the other party) as follows:

 

(i)                                     (x) such time as mutually agreed to by
Buyer and Penn, or (y) pursuant to Paragraph 10(n)(ii)(A);

 

(ii)                                  by either Buyer or Penn, if the Securities
Purchase Agreement shall not have been executed on or prior to December 31, 2005
(the “Outside Date”); provided, however, that the right to terminate this
Agreement under this clause (ii) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of or resulted in the failure of the Securities Purchase Agreement to be
executed on or before the Outside Date;

 

(iii)                               by either Buyer or Penn, if any Governmental
Entity has issued a nonappealable final order, decree or ruling or taken any
other nonappealable final action, in each case, denying Buyer any necessary
Governmental Approvals or determining that such Governmental Entity will not
issue to Buyer all necessary Governmental Approvals; provided, however, that
Buyer shall not have the right to terminate this Agreement pursuant to this
clause (iii) unless Buyer has complied with all of its obligations under
Paragraph 3 (provided, that in determining whether Buyer has complied with all
of its obligations under Paragraph 3, any breaches thereof which, individually
and in the aggregate, are not material, have been cured and do not result in, or
contribute to, such denial or the failure of Buyer to receive all necessary
Governmental Approvals shall not be taken into account);

 

(iv)                              by either Buyer or Penn, if a court of
competent jurisdiction or other Governmental Entity shall have issued a
nonappealable final order, decree or ruling or taken any other nonappealable
final action, in each case, having the effect of permanently restraining,
enjoining or otherwise prohibiting the Closing and the transactions contemplated
by the Securities Purchase Agreement or the transactions contemplated by this
Agreement; provided, however, that the right to terminate this Agreement under
this clause (iv) shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of, or materially
contributed to, such action; and provided further, that if such order, decree or
ruling shall have been issued, or such action shall have been taken, by a Gaming
Authority or in respect of any Gaming Approval, Buyer shall not have the right
to terminate this Agreement pursuant to this clause (iv) unless Buyer has
complied with all of its obligations under Paragraph 3 (provided, that in
determining whether Buyer has complied with all of its obligations under
Paragraph 3, any breaches thereof which, individually and in the aggregate, are
not material, have been cured and do not result in, or contribute to, the
issuance of such order, decree or ruling, or the taking of such action, by a
Gaming Authority shall not be taken into account);

 

(v)                                 by Buyer, if Penn has breached any
representation, warranty, covenant or agreement on the part of Penn set forth in
this Agreement; which (x) would result in a failure of (1) the representations
and warranties of Penn contained in this Agreement to be true and correct
(without giving effect to any limitation as to “materiality” set forth therein)
at and as of the Effective Date as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such earlier
date), except where the failure of such representations and warranties to be
true and correct would not, individually or in the aggregate,

 

5

--------------------------------------------------------------------------------


 

result in an ACBR Material Adverse Effect, or (2) Penn to have performed in all
material respects all covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Effective Date, and (y)
is not cured in all material respects within thirty (30) calendar days after
written notice thereof; provided, however, that if such breach cannot reasonably
be cured within such thirty (30) day period but can be reasonably cured prior to
the Effective Date, and Penn is diligently proceeding to cure such breach, this
Agreement may not be terminated pursuant to this clause (v); provided, however,
that Buyer’s right to terminate this Agreement under this clause (v) shall not
be available if, at the time of such intended termination, Penn has the right to
terminate this Agreement under clause (ii), (iii), (iv) or (vi) of this
Paragraph 8(a);

 

(vi)                              by Penn, if Buyer or Parent Guarantor has
breached any representation, warranty, covenant or agreement on the part of
Buyer or Parent Guarantor, respectively, set forth in this Agreement; which (x)
would result in a failure of (1) the representations and warranties of Buyer and
Parent Guarantor contained in this Agreement to be true and correct (without
giving effect to any limitation as to “materiality” set forth therein) at and as
of the Effective Date as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such earlier date),
except where the failure of such representations and warranties to be true and
correct would not, individually or in the aggregate, result in a Buyer Material
Adverse Effect, or (2) Buyer and Parent Guarantor to have performed in all
material respects all covenants, agreements and obligations required to be
performed by it under this Agreement at or prior to the Effective Date, and (y)
is not cured in all material respects within thirty (30) calendar days after
written notice thereof; provided, however, that if such breach cannot reasonably
be cured within such thirty (30) day period but can be reasonably cured prior to
the Effective Date, and Buyer or Parent Guarantor is diligently proceeding to
cure such breach, this Agreement may not be terminated pursuant to this clause
(vi); provided, however, that Penn’s right to terminate this Agreement under
this clause (vi) shall not be available if, at the time of such intended
termination, Buyer has the right to terminate this Agreement under clause (ii),
(iii), (iv) or (v) of this Paragraph 8(a); and

 

(vii)                           this Agreement shall automatically terminate at
such time as the Merger Agreement is terminated.

 

(b)                                 Application of the Deposit.  Upon the
termination of this Agreement pursuant to Paragraph 8(a), the Deposit shall be
distributed as follows:

 

(i)                                     upon the termination of this Agreement
pursuant to clause (i), (ii), (iii), (iv), (v) or (vii) of Paragraph 8(a), the
Deposit shall be paid to Buyer;

 

(ii)                                  upon the termination of this Agreement
pursuant to clause (vi) of Paragraph 8(a), the Deposit (excluding the interest
accrued thereon) shall be paid to Penn and the interest accrued on the Deposit
shall be paid one-half to Penn and one-half to Buyer; and

 

(iii)                               upon the termination of this Agreement upon
execution of the Securities Purchase Agreement, the Deposit shall remain
deposited with the Escrow Agent in accordance with Section 2.3 of the Securities
Purchase Agreement.

 

(c)                                  Liability.  In the event of termination of
this Agreement as provided in Paragraph 8(a), this Agreement shall immediately
become void and there shall be no Liability on the part of Penn, Buyer or Parent
Guarantor, or their respective Affiliates or Representatives, other than
pursuant to Paragraph 8(b), this Paragraph 8(c), Paragraph 10, and the
Confidentiality Agreements;

 

6

--------------------------------------------------------------------------------


 

provided, however, that nothing contained in this Paragraph 8 shall relieve or
limit the Liability of either party to this Agreement for (x) any fraudulent or
willful breach of its representations or warranties set forth in this Agreement
or (y) any material breach of its covenants or agreements set forth in this
Agreement.

 

(d)                                 Fees and Expenses.  Except as otherwise
expressly provided in this Agreement, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.

 

9.                                      Representations and Warranties

 

Penn represents and warrants (with respect to itself) to Buyer and Parent
Guarantor, and each of Buyer and Parent Guarantor represents and warrants (with
respect to itself) to Penn, as follows:

 

(a)                                  Organization.  Such party is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its state of incorporation or formation.

 

(b)                                 Authority.  Such party has the requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions to which it is a party that are contemplated by this Agreement. 
The execution and delivery of this Agreement by such party and the consummation
by such party of the transactions to which it is a party that are contemplated
by this Agreement have been duly authorized by all necessary action on the part
of such party.  This Agreement has been duly executed and delivered by such
party, and assuming this Agreement constitutes the valid and binding obligation
of the other parties hereto, this Agreement constitutes the valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, subject, as to enforcement, to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect
affecting creditors’ rights generally and (ii) general principles of equity.

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement by such party does not, and the consummation by such party of the
transactions to which it is a party that are contemplated by this Agreement will
not, (i) conflict with, or result in any violation or breach of, any provision
of the organization documents of such party, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any material benefit) under, or require a consent or
waiver under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture or other agreement to which such party is a party or
otherwise bound, or (iii) subject to the governmental filings and other matters
referred to in Paragraph 9(d), contravene, conflict with, or result in a
violation of any of the terms or requirements of, or give any Governmental
Entity or any other Person the right to revoke, withdraw, suspend, cancel,
terminate, or modify any permit, concession, franchise, license, judgment, or
Law applicable to such party or any of its properties or assets.

 

(d)                                 Required Filings and Consents.  No consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required by or with respect to such party in
connection with the execution and delivery of this Agreement by such party or
the consummation by such party of the transactions to which it is a party that
are contemplated hereby, except for (i) any approvals or filing of notices
required under the Gaming Laws, (ii) such other filings, consents, approvals,
orders, authorizations, permits, registrations and declarations as may be
required under the Laws of any jurisdiction in which such party conducts any
business or owns any assets, and (iii) any consents, approvals, orders,
authorizations, registrations, permits, declaration or filings required to be
obtained or made by any of the other parties hereto or any of their Affiliates
or key employees (including, without limitation, under the Gaming Laws).

 

7

--------------------------------------------------------------------------------


 

(e)                                  Litigation.  There are no Proceedings
pending or, to such party’s knowledge, threatened against such party before any
Governmental Entity, which, if determined adversely, could prevent or materially
delay such party from completing any of the transactions contemplated by the
Securities Purchase Agreement.

 

10.                               Miscellaneous

 

(a)                                  Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury.  This Agreement and the transactions contemplated
hereby, and all disputes between the parties under or related to the Agreement
or the facts and circumstances leading to its execution, whether in contract,
tort or otherwise, shall be governed by and construed in accordance with the
Laws of the State of New York applicable to contracts made and to be performed
in the State of New York, including, without limitation, Sections 5-1401 and
5-1402 of the New York General Obligations Law and New York Civil Practice Laws
and Rules 327(b).

 

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court, or Federal court of the United States of America, sitting in New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the agreements delivered in connection
herewith or the transactions contemplated hereby or thereby or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (A) agrees not to commence any such action or
proceeding except in such courts, (B) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by Law, in such Federal court, (C) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such action or
proceeding in any such New York State or Federal court, (D) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such New York State or Federal
court, and (E) to the extent such party is not otherwise subject to service of
process in the State of New York, as to Penn, appoints CT Corporation System as
such party’s agent in the State of New York, and as to Parent Guarantor and
Buyer, appoints CT Corporation System as such party’s agent in the State of New
York, for acceptance of legal process and agrees that service made on any such
agent shall have the same legal force and effect as if served upon such party
personally within such state.  Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Paragraph 10(b).  Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN

 

8

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH 10(a).

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally, delivered by facsimile (which is confirmed) or mailed by
registered or certified mail (return receipt requested) to the parties at the
respective addresses set forth in Section 11.2 of the Securities Purchase
Agreement (or at such other address for a party as shall be specified by like
notice).

 

(c)                                  Headings; Table of Contents.  The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

(d)                                 Entire Agreement; No Third Party
Beneficiaries.  This Agreement, the Confidentiality Agreements and all documents
and instruments referred to herein constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

(e)                                  Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

(f)                                    Assignment.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by
operation of Law (including, without limitation, by merger or consolidation) or
otherwise without the prior written consent of the other party.  Any assignment
in violation of this Paragraph 10(f) shall be void.

 

(g)                                 Parties of Interest.  This Agreement shall
be binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

(h)                                 Counterparts.  This Agreement may be
executed by facsimile and/or in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

(i)                                     Mutual Drafting.  Each party hereto has
participated in the drafting of this Agreement, which each party acknowledges is
the result of extensive negotiations between the parties.  In the event of any
ambiguity or question of intent arises, this Agreement shall be construed as if
drafted jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

(j)                                     Amendment.  This Agreement may be
amended by Buyer, Parent Guarantor and Penn.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of Buyer, Parent
Guarantor and Penn.

 

9

--------------------------------------------------------------------------------


 

(k)                                  Extension; Waiver.  At any time prior to
the Closing, Buyer and Penn by action taken or authorized by their respective
boards of directors may, to the extent legally allowed (i) extend the time for
or waive the performance of any of the obligations or other acts of the other
parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.

 

(l)                                     Time of Essence.  Time is of the essence
with respect to this Agreement and all terms, provisions, covenants and
conditions herein.

 

(m)                               Parent Guaranty.  Parent Guarantor hereby
guarantees the punctual payment and performance by Buyer of all of Buyer’s
obligations under this Agreement.  Parent Guarantor hereby waives notice of the
acceptance hereof, presentment, demand for payment, protest, notice of protest,
or any and all notice of non-payment, non-performance or non-observance, or
other proof, or notice or demand with respect to the obligations guaranteed
under this Paragraph 10(m) (the “Guaranteed Obligations”).  The guarantee
provided for in this Paragraph 10(m) (this “Guarantee”) shall remain and
continue in full force and effect as to any modification, extension or renewal
of this Agreement.  None of Penn or its Affiliates shall be under a duty to
protect, secure or insure any security or lien provided by this Agreement or any
other collateral, and Parent Guarantor acknowledges that other indulgences or
forbearance may be granted under such document, all of which may be made, done
or suffered without notice to, or further consent of, Parent Guarantor.  Parent
Guarantor hereby waives the pleading of any statute of limitations applicable to
any of the Guaranteed Obligations, as a defense to the obligation hereunder.

 

PARENT GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE PENN TO PROCEED
AGAINST BUYER BEFORE PROCEEDING UNDER THIS GUARANTEE.  PARENT GUARANTOR
EXPRESSLY WAIVES AND RELINQUISHES ALL SURETYSHIP RIGHTS AND REMEDIES (INCLUDING
ANY RIGHTS OF SUBROGATION) APPLICABLE AGAINST SELLER ACCORDED TO PARENT
GUARANTOR BY APPLICABLE LAW.

 

Parent Guarantor agrees that the validity of this Guarantee and Parent
Guarantor’s obligations under this Agreement shall in no way be terminated,
affected or impaired by reason of (i) the assertion by Penn of any rights or
remedies which Penn may have under or with respect to any of the other
provisions of this Agreement (ii) the failure by Penn to exercise, or delay in
exercising, any right or remedy which Penn may have hereunder or in respect to
this Agreement; (iii) the commencement of a case under the Bankruptcy Code by or
against Buyer; or (iv) any payment made on the obligations guaranteed by this
Guarantee or any other indebtedness arising under this Agreement which is
required to be refunded pursuant to the order of any court having jurisdiction
over the bankruptcy or insolvency of Buyer; it being understood that no payment
so refunded shall be considered as a payment of any portion of the obligations
guaranteed hereby, nor shall it have the effect of reducing the liability of
Parent Guarantor under this Agreement.

 

(n)                                 FTC Approval.  All terms and conditions of
this Agreement and the Securities Purchase Agreement shall be subject to FTC
approval and the substitution or addition of such modified or other terms and
conditions as the FTC may require.

 

(i)                                     Each party hereto agrees to accept such
changes to this Agreement and the Securities Purchase Agreement as shall be
required by the FTC and to execute promptly an appropriate amendment to this
Agreement and to modify the Securities Purchase Agreement to reflect such
required changes (such amendment and such modification, together, an

 

10

--------------------------------------------------------------------------------


 

“Amendment”), unless (A) such changes would have, in the aggregate, an ACBR
Material Adverse Effect, in which case the parties hereto shall not be required
to execute an Amendment, or (B) if the FTC requests or requires any change to
this Agreement or the Securities Purchase Agreement that would adversely affect
the economics of the transactions contemplated by this Agreement and the
Securities Purchase Agreement, in which case the party whose economics would be
adversely affected (the “Affected Party”) may elect not to execute an Amendment,
and, in the case of each of clauses (A) and (B), the parties hereto shall take
the actions set forth in clause (ii) below.

 

(ii)                                  If (x) the FTC requires any changes that
would have, in the aggregate, an ACBR Material Adverse Effect or (y) if the
Affected Party elects not to execute an Amendment pursuant to the preceding
clause (i), then the parties hereto shall, in good faith, use their respective
best efforts to reach prompt (but in any event within seven days after receiving
the FTC’s request to make the required changes) mutual agreement with respect to
such changes, including, without limitation, to adjust the Purchase Price to
offset the adverse economics to the extent the Affected Party recognizes an
equivalent benefit through such change.  If the parties hereto, after complying
with the preceding sentence, are unable to reach mutual agreement with respect
to such changes within such seven day period, then (A) in the case of the
preceding clause (x), either party may elect to terminate this Agreement
pursuant to Paragraph 8(a)(i)(y), and (B) in the case of the preceding clause
(y), the parties shall submit the matters that the parties have been unable to
resolve with respect to such changes to an independent nationally recognized
investment banking firm, independent nationally recognized accounting firm or
other independent arbitrator (“Arbitrator”) mutually agreed upon by Penn and
Buyer for final and binding resolution of such dispute in accordance with
procedures mutually agreed upon by Penn and Buyer.  If Buyer and Penn are unable
to agree on an Arbitrator, then Buyer and Penn shall each select such an
Arbitrator and the two Arbitrators so selected shall select a third Arbitrator. 
The findings of the Arbitrator so selected by Buyer and Penn (or, if Buyer and
Penn are unable to agree on an Arbitrator, so selected by the Arbitrators
pursuant to the foregoing sentence) shall be final and binding on all of the
parties hereto, and the fees and expenses of the Arbitrator(s) shall be paid by
one-half by Penn and one-half by Buyer.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

 

 

Penn National Gaming, Inc.

 

 

 

By:

/s/ Peter M. Carlino

 

 

 

Name:  Peter M. Carlino

 

 

 

Title:    Chairman and CEO

 

 

 

 

 

 

CP Baton Rouge Casino, L.L.C.

 

 

 

By:

Wimar Tahoe Corporation,

 

 

 

Sole member

 

 

 

 

By:

/s/ William J. Yung

 

 

 

Name:  William J. Yung

 

 

 

Title:    President

 

 

 

 

 

 

Columbia Sussex Corporation

 

 

 

By:

/s/ William J. Yung

 

 

 

Name:  William J. Yung

 

 

 

Title:    President

 

 

--------------------------------------------------------------------------------